Ingraham, J. (dissenting.)
This action was brought to compel the defendant to deliver a new deed in compliance *227with the terms of sale, upon the ground that there was an error in the description of the premises, and claiming that the deed should be reformed.
The agreement described the property as in depth on Clinton street, 120 feet, to and including the stable situated on the rear of the said premises, &c. The deed as given described the premises as “running northerly along the line of Clinton street 120 feet,” &c. but omitted the words “ including the stable situated on the rear of said premises,” as contained in the agreement. The judge found for the plaintiffs, and directed the defendant to execute a new deed conveying, in addition to the former deed, the piece of ground on which the stable stood, being eleven feet ten inches on Clinton street adjoining the former lot.
The contract would have been fully performed by executing a conveyance in the words of the contract, describing the premises intended to be conveyed as they are described therein. The plaintiffs did not purchase by dimensions 131 feet 10 inches, but 120 feet : but they did agree to purchase a lot of ground 120 feet on Clinton street to and including the stable in the rear of the lot sold. The evidence shows clearly that it was the intent of both plaintiffs and defendant that the stable should pass by the conveyance, and that both supposed the stable stood upon the 120 feet.
There was no fraud committed or intended, but a clear mistake on both sides, and this question must be decided as if the words in the agreement had been inserted afterwards in the deed. If the deed had been so executed, the real question then arises, what would pass under the deed to the plaintiffs ?
The rule governing such cases is thus stated by the Chancellor, in Wardell v. The People, (8 Wend. 183, 190.) Both courses and distances must give way to natural or artificial monuments or objects, and courses must be varied and distances lengthened or shortened so as to conform to the natural or ascertained objects or bounds called for by the grant.
*228[New York General Term,
January 7, 1867.
And in Van Wyck v. Wright, (18 Wend. 157, 168,) the Chancellor says: “ I consider the law so well settled that a conveyance is to be construed in reference to its distinct and visible location calls as marked or appearing on the land in preference to quantity, course, distance, map, or any thing else, that it would be waste of time to refer to the authorities.”
So in Smith v. McAllister, (14 Barb. 434,440,) Brown, J. says: “ The monuments which shall control course, distance, &c, may be any objects which are visible, fixed, and clearly ascertained as the lands of other individuals, or their courses.”
A large number of cases sustaining this principle may be found in Co wen & Hill’s Notes, (p. 1378,) and the same rule is stated by Selden, J. in Baldwin v. Brown, (16 N. Y. Rep. 359,) and he gives the reason, that mistakes are more likely to occur with respect to courses and distances than in regard to objects which are visible and permanent.
In The People v. Law, (22 How. Pr. R. 109, 111,) Hogeboom, J. says: “ In determining the question of intention, I do not think the measurement of the lot is at all a controlling consideration. It always yields to more certain, marked and permanent boundaries.”
This rule is so well settled that it is useless to multiply authorities to sustain, it; and we have only to ascertain from the'description *df the premises what the parties intended, so as t<j ^ispgse of this cáse. On this point there is no doubt. Both parties admit that they supposed the stable stood upon the:J2p f(3et,5aqd the -agreement shows that the stable was considered as included in the boundary and sold thereby. The error Was"in "the measurement, and that error must'yield to the visible object—the stable—which is described as forming the boundary on the end of the lot and included as situated on the rear of the lot. The case was properly decided, and the judgment should be affirmed.
New trial granted.
Leonard', Ingraham and Clarke, Justices.]